 


 HR 4227 ENR: Vehicular Terrorism Prevention Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4227 
 
AN ACT 
To require the Secretary of Homeland Security to examine what actions the Department of Homeland Security is undertaking to combat the threat of vehicular terrorism, and for other purposes. 
 
 
1.Short title This Act may be cited as the Vehicular Terrorism Prevention Act of 2018. 2.Strategy on vehicular terrorism (a)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary of Homeland Security shall— 
(1)assess the activities the Department of Homeland Security is undertaking to support emergency response providers and the private sector to prevent, mitigate, and respond to the threat of vehicular terrorism; and (2)based on such assessment, develop and submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a strategy to improve the Department’s efforts to support the efforts of emergency response providers and the private sector to prevent, mitigate, and respond to such threat. 
(b)ContentsThe strategy required under subsection (a) shall include the following: (1)An examination of the current threat of vehicular terrorism. 
(2)Methods to improve Department of Homeland Security information sharing activities with emergency response providers and the private sector regarding best practices to prevent, mitigate, and respond to the increasing threat of vehicular terrorism. (3)Training activities the Department can provide, including possible exercises, for emergency response providers to prevent and respond to the threat of vehicular terrorism. 
(4)Any additional activities the Secretary of Homeland Security recommends to prevent, mitigate, and respond to the threat of vehicular terrorism. (c)DefinitionsIn this section: 
(1)Emergency response providersThe term emergency response providers has the meaning given such term in section 2(6) of the Homeland Security Act of 2002 (6 U.S.C. 101(6)). (2)Vehicular terrorismThe term vehicular terrorism means an action that utilizes automotive transportation to commit terrorism (as defined in section 2(18) of the Homeland Security Act of 2002 (6 U.S.C. 101(18))).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
